Citation Nr: 0003898	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  96-12 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
residuals of a leaky heart valve, and residuals of the 
amputation of four toes, claimed to have resulted from 
treatment at VA medical facilities.  



REPRESENTATION

Appellant represented by:	To be clarified



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service in the United States 
Marine Corps from July 1948 to March 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied benefits under 38 U.S.C.A. § 1151 
for residuals of a leaky heart valve, and residuals of the 
amputation of four toes, claimed to have resulted from 
treatment at VA medical facilities.  


REMAND

Upon preliminary review of this matter, the Board notes that 
the veteran completed a VA Form 21-22, "Appointment of 
Veterans Service Organization as Claimant's Representative," 
in favor of the Veterans of Foreign Wars (VFW) in October 
1991.

Subsequently, in a January 1992 letter, P. Alex Lipski, an 
attorney, related that he was representing the veteran "in 
regard to a medical problem" and requested copies of the 
veteran's VA hospitalization records.  In an August 1992 
letter to Mr. Lipski, the RO acknowledged Mr. Lipski's 
communication, and noted that his declaration of 
representation was not, by its terms, limited to any 
particular claim or issue.  The RO further noted that the 
only action pending was the veteran's claim for benefits 
under 38 U.S.C.A. § 1151, and assumed that Mr. Lipski's 
representation was limited to that claim.  It appears that no 
further correspondence was received from the attorney, and 
copies of relevant records issued by the RO were subsequently 
furnished to the VFW, not Mr. Lipski.  In addition, the 
December 1999 Informal Hearing Presentation was provided by 
the VFW.

The law permits an attorney to represent a claimant as to a 
particular issue, even where there is a general appointment 
of a service organization in effect.  See 38 C.F.R. §§ 
14.629(c), 14.631(c)(1).  It appears in this case that a 
private attorney, Mr. Lipski, was, at some point, operating 
as the veteran's representative with respect to the issue now 
before the Board, and we see no affirmative indication that 
the attorney withdrew from the case.  This is not entirely 
clear, but considerations of due process mandate our careful 
adherence to the appellant's desires wth regard to 
representation.  Accordingly, clarification of the veteran's 
chosen representative on the issue before the Board at 
present should be obtained.  

In addition, a close review of the record indicates that 
there are relevant VA treatment reports that have not been 
associated with the veteran's claims file.  In the July 1995 
rating decision, the RO referred to outpatient treatment 
reports from the Syracuse, New York, VA Medical Center 
(VAMC), dated in October 1990, November 1990, December 1990, 
and January 1991.  The rating decision also referred to 
hospitalization reports from the Buffalo, New York, VAMC, 
dated from January 29, 1991, to March 13, 1991.  Furthermore, 
in an October 1994 letter to the Syracuse VAMC, a supervisor 
from the Buffalo RO related that two volumes of VAMC medical 
records and one volume of administrative records were 
enclosed with the letter.  At present, the record before the 
Board includes one claims folder (with the above-noted 
medical evidence missing) and an envelope filled with private 
medical records.  Since it appears that the record is 
incomplete, the case must be returned to the RO for 
corrective action.  

In view of the foregoing, the case is REMANDED to the RO for 
the following development:  

1.  The RO should contact the veteran and request 
that he clarify his chosen representative for this 
appeal, and, if necessary, submit another VA Form 
21-22 in favor of the service organization of his 
choice, or a power of attorney in favor of his 
attorney.  

2.  The RO should obtain copies of all of the 
veteran's treatment records (inpatient and 
outpatient) from the Syracuse VAMC and the Buffalo 
VAMC that have not already been associated with 
the veteran's claims file (including the ones 
noted above) and include them in the record.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matter that 
has been remanded to the regional office.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).



